Judgment and order affirmed, with costs. All concur, except Taylor, J., who dissents and votes for reversal on the law and for granting a new trial on the ground that defendant’s negligence and contributory negligence in the decedent were fair questions of fact; and especially on the ground that the jury would have been entitled to find that defendant was guilty of causative negligence in having violated section 178-a of the Railroad Law. (The judgment dismisses the complaint in an automobile negligence action. The order denies a motion for a new trial on the minutes.)